Case 1:20-cv-22777-FAM Document 4 Entered on FLSD Docket 07/14/2020 Page 1 of 6



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                              Case Number: 20-22777-CIV-MORENO

  ROBERT LEE DARBY II,

                 Plaintiff,
  vs.

  UNITED AUTOMOBILE INSURANCE
  COMPANY and KATHERINE FERNANDEZ
  RUNDLE,

              Defendants.
 _________________________________________/

                  ORDER DISMISSING CASE WITHOUT PREJUDICE
               AND ORDER DENYING ALL PENDING MOTIONS AS MOOT

        THIS CAUSE came before the Court upon a sua sponte examination of the record.

        THE COURT has considered the Complaint, the pertinent portions of the record, and being

 otherwise fully advised in the premises, it is

        ADJUDGED that the Complaint is DISMISSED WITHOUT PREJUDICE and that all

 pending motions are DENIED AS MOOT. Plaintiff must file an Amended Complaint no later

 than August 7, 2020.

                                         I.       ANALYSIS

        Mr. Darby’s in forma pauperis Complaint under 42 U.S.C. Section 1983 asserts numerous

 claims for violations of his constitutional rights against Defendant United Automobile Insurance

 Company (a private insurance company) and Defendant Katherine Fernandez Rundle (the Miami-

 Dade State Attorney). Mr. Darby’s claims stem from an automobile accident in Miami-Dade

 County in which Mr. Darby’s vehicle was struck by another vehicle that ran a red light while
Case 1:20-cv-22777-FAM Document 4 Entered on FLSD Docket 07/14/2020 Page 2 of 6



 exceeding the speed limit. Mr. Darby alleges that the other vehicle was driven by Kerven L. Jacinte

 (a non-party to this lawsuit) who is a client of Defendant United Automobile Insurance Company.

        Mr. Darby then alleges that Jacinte called 911 and falsely told the dispatch that Mr. Darby

 had a gun and was trying to smash the window of Jacinte’s car. According to Mr. Darby, officers

 then appeared at the scene of the car accident and performed a takedown maneuver on Mr. Darby,

 thereby unlawfully seizing him and subsequently performing an illegal search of Mr. Darby’s

 person and his vehicle.

        On these allegations, Mr. Darby seeks $30,000 for property damage to his 1999 Jeep Grand

 Cherokee, as well as damages for his pain and suffering, mental anguish, humiliation, and

 slander as a result of discriminatory conduct in violation of the Fourteenth Amendment.

       A. CLAIMS AGAINST DEFENDANT UNITED AUTO INSURANCE COMPANY

        At the outset, the Court notes that as a pro se plaintiff Mr. Darby is given greater leeway

 in pleading his Complaint. See Haines v. Kerner, 404 U.S. 519 (1972). Still, though, 28 U.S.C.

 Section 1915(e)(2)(B)(i) provides that a court “shall dismiss [an in forma pauperis action] at any

 time if the court determines that . . . the action . . . is frivolous or malicious.” According to the

 United States Supreme Court, a complaint is frivolous “where it lacks an arguable basis in law or

 in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989) (discussing dismissals under former section

 1915(d), which contained the same language as current section 1915(e)(2)(B)(i)). A court may

 dismiss claims under Section 1915(e)(2)(B)(i) where the claims rest on an indisputably meritless

 legal theory or are comprised of factual contentions that are clearly baseless. Id. at 327.

        Mr. Darby’s in forma pauperis Complaint under Section 1983 appears to assert 12 claims

 against Defendant United Auto Insurance Company for violations of Mr. Darby’s Ninth and

 Fourteenth Amendment rights. (See D.E. 1 at 10–11.) “Section 1983 provides a private right of



                                                 -2-
Case 1:20-cv-22777-FAM Document 4 Entered on FLSD Docket 07/14/2020 Page 3 of 6



 action whenever an individual has been deprived of any constitutional or statutory federal right

 under color of state law.” Schwier v. Cox, 340 F.3d 1284, 1290 (11th Cir. 2003). “Only in rare

 circumstances can a private party be viewed as a ‘state actor’ for section 1983 purposes.” Harvey

 v. Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992). A private party may be held liable as a state

 actor only if one of the following three conditions is met:

        (1) the State has coerced or at least significantly encouraged the action alleged to
        violate the Constitution (“State compulsion test”); (2) the private parties performed
        a public function that was traditionally the exclusive prerogative of the State
        (“public function test”); or (3) “the State had so far insinuated itself into a position
        of interdependence with the [private parties] that it was a joint participant in the
        enterprise[ ]” (“nexus/joint action test”).

 Rayburn v. Hogue, 241 F.3d 1341, 1347 (11th Cir. 2001) (quoting NBC, Inc. v. Communications

 Workers of America, 860 F.2d 1022, 1026–27 (11th Cir. 1988)).

        Here, the Court finds that even when taking Mr. Darby’s allegations as true—as the Court

 must at this stage—none of the alleged actions by United Auto Insurance Company were

 undertaken under color of law. In other words, the Complaint does not allege any facts showing

 that the State coerced or encouraged the actions of United Auto Insurance Company, that United

 Auto Insurance Company performed a public function traditionally performed by the State, or that

 the State was a joint participant with United Auto Insurance Company. Therefore, the Complaint

 fails to state a Section 1983 claim against United Auto Insurance Company. These claims are

 accordingly DISMISSED.

        If Mr. Darby has legal claims against United Auto Insurance Company that do not arise

 under Section 1983, then he may assert those claims in an Amended Complaint.

 B.     “SHOTGUN” PLEADING

        Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). And


                                                  -3-
Case 1:20-cv-22777-FAM Document 4 Entered on FLSD Docket 07/14/2020 Page 4 of 6



 Federal Rule of Civil Procedure 10(b) requires that “[a] party must state its claims or defenses in

 numbered paragraphs, each limited as far as practicable to a single set of circumstances.” Fed. R.

 Civ. P. 10(b). Rule 10(b) further states that “[i]f doing so would promote clarity, each claim

 founded on a separate transaction or occurrence . . . must be stated in a separate count or defense.”

 Id. A complaint that violates either Rule 8(a)(2) or Rule 10(b), or both, is often referred to as a

 “shotgun pleading.” Omanwa v. Catoosa Cty., Ga., 711 F. App’x 959, 963 (11th Cir. 2017) (citing

 Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)).

         The Eleventh Circuit, concerned about the effects of cases proceeding on shotgun

 pleadings, noted that “[e]xperience teaches that, unless cases are pled clearly and precisely, issues

 are not joined, discovery is not controlled, the trial court’s docket becomes unmanageable, the

 litigants suffer, and society loses confidence in the court's ability to administer justice.” Anderson

 v. Dist. Bd. of Trs. of Cent. Fla. Cmty. Coll., 77 F.3d 364, 366–67 (11th Cir. 1996). This issue is

 especially prevalent in discrimination actions where numerous factual allegations and legal

 theories are often consolidated into a single count, or into one set of “general allegations” which,

 in turn, are incorporated by reference into every count of the complaint.

         The Eleventh Circuit has identified four categories of impermissible shotgun pleadings.

 The first category consists of “a complaint containing multiple counts where each count adopts

 the allegations of all preceding counts, causing each successive count to carry all that came before

 and the last count to be a combination of the entire complaint.” Weiland, 792 F.3d at 1321. The

 second category is a complaint “replete with conclusory, vague, and immaterial facts not obviously

 connected to any particular cause of action.” Id. at 1322. The third category concerns a complaint

 that fails to “separat[e] into a different count each cause of action or claim for relief.” Id. at 1323.

 Finally, the fourth category asserts “multiple claims against multiple defendants without



                                                   -4-
Case 1:20-cv-22777-FAM Document 4 Entered on FLSD Docket 07/14/2020 Page 5 of 6



 specifying which of the defendants are responsible for which acts or omissions, or which of the

 defendants the claim is brought against.” Id. The “unifying characteristic” of all types of shotgun

 pleadings is that they “fail to one degree or another, and in one way or another, to give the

 defendants adequate notice of the claims against them and the grounds upon which each claim

 rests.” Id.

         Here, the Complaint violates both Rule 10(b) and the second category of shotgun pleadings.

 To start, none of the allegations in the Complaint are stated in “numbered paragraphs” let alone

 “limited as far as practicable to a single set of circumstances.” Fed. R. Civ. P. 10(b). Furthermore,

 the Complaint does not numerically list any of Mr. Darby’s causes of action. The result is that the

 Court has no way to determine what factual allegations support each cause of action. See Weiland,

 792 F.3d at 1325 (“A dismissal under Rules 8(a)(2) and 10(b) is appropriate where ‘it is virtually

 impossible to know which allegations of fact are intended to support which claim(s) for relief.’”)

 (citation omitted). The Court thus cannot determine whether Mr. Darby has made “a short and

 plain statement of the claim showing that [he] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

 Complaint also violates the second category of shotgun pleadings because it contains several

 conclusory and vague factual allegations, and also sets forth several immaterial factual allegations

 that are not connected to any of his causes of action. Therefore, the Complaint is DISMISSED

 WITHOUT PREJUDICE as an impermissible shotgun pleading.

                                      II.     CONCLUSION

         The purpose and effect of this Order is limited. It only requires that Mr. Darby’s Complaint

 be brought into compliance with Rules 8(a)(2) and 10(b). Accordingly, the Court is not closing

 his case. Mindful of the Federal Rules of Civil Procedure and the due process concerns explained

 above, it is



                                                 -5-
Case 1:20-cv-22777-FAM Document 4 Entered on FLSD Docket 07/14/2020 Page 6 of 6



         ADJUDGED as follows:

         (1)     The Complaint (D.E. 1) is DISMISSED WITHOUT PREJUDICE and
                 the Application to Proceed in District Court Without Prepaying Fees or
                 Costs (D.E. 3) is DENIED with permission to refile at the time that
                 Mr. Darby files an Amended Complaint;

         (2)     An Amended Complaint must be filed no later than August 7, 2020. In
                 drafting an Amended Complaint, Mr. Darby must list his causes of action
                 numerically and then identify the factual allegations relevant to each
                 individual cause of action. This can be done by referring to the numbered
                 paragraph assigned to each factual allegation. But it is impermissible to
                 attempt a wholesale incorporation by reference of all preceding paragraphs.
                 Finally, if a cause of action is one where Federal Rule of Civil Procedure 9
                 applies, that cause of action must be pled with particularity1; and

         (3)     If Mr. Darby fails to timely file an Amended Complaint that complies with
                 this Order, then the Court will close the case.

         DONE AND ORDERED in Chambers at Miami, Florida, this 14th of July 2020.




                                         ______________________________________
                                               FEDERICO A. MORENO
                                               UNITED STATES DISTRICT JUDGE
 Copies furnished to:

 Robert Lee Darby II, pro se
 P.O. Box 741652
 Boynton Beach, FL 33474




         1
          Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging fraud or mistake, a party must
 state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).
 But “[m]alice, intent, knowledge, and other conditions of a person's mind may be alleged generally.” Id.

                                                   -6-
